Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/24/22 has been entered. Claims 5-9 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/24/21. 

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
Applicant asserts the ceramic fibers are not part of the roller but are coated onto the heat shielding walls in Kanefuji.
Examiner has provided this teaching in Briemont.
Applicant asserts that the scale barriers are centered between the furnace rollers.
Examiner asserts that because the scale barriers in Kanefuji (at least 32 and 33) are centered as a whole because they are each an equal distance from the rollers and are therefore both centered while one individual barrier is not centered. Examiner also notes that there does not appear to be support for this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “scale barriers provided centered in free spaces between in each case two successive of the furnace rollers in the transporting direction”. The scale barriers are not disclosed to be centered although the barriers are in between the rollers as shown in the Figures. Applicant also has not pointed out where the support for this limitation is found in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS63189779 to Kanefuji et al. (Kanefuji) in view of DE69313627 to Bricmont (Bricmont).
Regarding claim 5, Kanefuji teaches a plurality of cooled furnace rollers arranged at a spacing from one another in a transporting direction for the transport of a strip or of a slab (21 and 22, Figure 1), said rollers having a rotatably mounted axle (21 and 22 are rollers), scale funnels arranged below the furnace rollers (shown at 12, Figure 1); and scale barriers provided centered in free spaces between in each case two successive of the furnace rollers in the transporting direction (31-34, Figure 1, it can be seen that 32 and 33 as a whole are centered between the rollers while one individual one is not), the scale barriers being arranged to extend transversely with respect to the transporting direction (31-34 extend in the direction as shown in Figure 1).
Kanefuji is silent on said rollers having a plurality of support rings and the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings.
Bricmont teaches said rollers having a plurality of support rings (12, Figures 2 and 3) and wherein the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings (shown in Figures 2 and 3, Paragraphs 0036-0037 of translation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kenefuji with the teachings of Bricmont to provide said rollers having a plurality of support rings and the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings. Doing so would provide a high strength 
Regarding claim 6, Kanefuji teaches wherein the scale barriers are bar-shaped (31-34 are bar shaped as this is interpreted broadly which corresponds with the way Applicant uses the term and are made of a heat resistant material Page 2 of translation Paragraph starting at 52).
Regarding claim 7, Kanefuji teaches wherein the scale funnels have funnel walls (12, Figure 1) wherein the scale barriers are arranged on the funnel walls (shown in Figure 1).
Regarding claim 8, Kanefuji teaches wherein the scale barriers terminate below a transport plane of the furnace rollers so as to not contact the transported material (shown in Figure 1).
Regarding claim 10, Kanefuji teaches wherein the scale barriers are arranged above the scale funnels (shown in Figure 1 where the barriers are at least partially above the funnels).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/21/22